DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "higher strength" in claim 18 is a relative term which renders the claim indefinite.  The term "higher strength" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  More specifically, it is unclear what metric is being used to determine strength.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voigt et al. (DE 10 2014 225 949 A1, refer to English translation).
Regarding claim 1, Voigt discloses a contact element for contacting a bipolar plate of a fuel cell stack (contact element [0001]), comprising:
a contact body extending along a longitudinal axis (contact element has a ‘body’ extending in the ‘longitudinal axis’/direction S, Fig. 3), the contact body has a channel extending along the longitudinal axis and delimited by a pair of channel walls disposed opposite one another in a direction transverse to the longitudinal axis (Fig. 3 shows a channel extending along the ‘longitudinal axis’/direction S and formed between two opposing channel walls in a transverse direction), the channel is adapted to receive a portion of the bipolar plate (contact element which can be plugged onto a bipolar plate [0001]), the contact body has a contact spring on a first channel wall of the pair of channel walls (spring contact in two spring-elastic contact tabs or tongues 38,39 [0024], [0065]), the contact spring protruding into the channel and having a cutting edge directed toward a second channel wall of the pair of channels walls and adapted to contact the bipolar plate (Fig. 3 shows free ends 40,41 being beveled).
Regarding claim 2, Voigt discloses all of the claim limitations as set forth above.  Voigt further discloses the cutting edge extends parallel to the longitudinal axis (Fig. 3 shows beveled edges extending along direction S).
Regarding claim 3, Voigt discloses all of the claim limitations as set forth above.  Voigt further discloses the contact spring extends transversely to the longitudinal axis (spring contact in two spring-elastic contact tabs or tongues 38,39 [0024], [0065], Fig. 3 shows spring in a transverse direction H).
Regarding claim 4, Voigt discloses all of the claim limitations as set forth above.  Voigt further discloses the contact spring is elastically deflectable about a pivot axis (spring contact in two spring-elastic contact tabs or tongues 38,39 [0024], [0065], Fig. 3; base of the spring contact is considered to be a pivot axis).
Regarding claim 5, Voigt discloses all of the claim limitations as set forth above.  Voigt further discloses the contact body has a pair of contact springs disposed on the first channel wall (spring contact in two spring-elastic contact tabs or tongues 38,39 [0024], [0065], Fig. 3).
Regarding claim 6, Voigt discloses all of the claim limitations as set forth above.  Voigt further discloses the cutting edge is disposed on a free end of the contact spring (Fig. 3 shows free ends 40,41 being beveled).
Regarding claim 7, Voigt discloses all of the claim limitations as set forth above.  Voigt further discloses the free end of the contact spring is bent in a direction of the second channel wall (Fig. 3 shows free ends 40,41 bent towards an opposite wall).
Regarding claim 8, Voigt discloses all of the claim limitations as set forth above.  Voigt further discloses the contact body and the contact spring are formed in a single piece as a monolithic component (Fig. 3).
Regarding claim 9, Voigt discloses all of the claim limitations as set forth above.  Voigt further discloses the contact spring extends away from a base that connects the first channel wall and the second channel wall (spring contact in two spring-elastic contact tabs or tongues 38,39 [0024], [0065], Fig. 3 show 38,39 extending away from a base).
Regarding claim 10, Voigt discloses all of the claim limitations as set forth above.  Voigt further discloses the base delimits the channel in the direction transverse to the longitudinal axis (Fig. 3 shows base delimiting two spring-elastic contact tabs or tongues 38,39).
Regarding claim 11, Voigt discloses all of the claim limitations as set forth above.  Voigt further discloses the contact spring tapers in a direction extending away from the base (Fig. 3 shows free ends 40,41 tapering away from the base).
Regarding claim 13, Voigt discloses all of the claim limitations as set forth above.  Voigt further discloses the contact body has an insertion chamfer at an end along the longitudinal axis (funnel shaped [0026], Fig. 3 shows an insertion chamfer).

Regarding claim 14, Voigt discloses a plug for contacting a plurality of bipolar plates of a fuel cell stack (plug body [0001]), comprising:
a housing having a plurality of contact chambers aligned in parallel, arranged next to one another, and open along a longitudinal axis (at least two contact chambers opening in a plug-in direction S [0001], Fig. 1-2 show contact chambers 4 aligned in parallel and arranged next to each other); and
a contact element arranged in at least one of the contact chambers, the contact element including a contact body extending along the longitudinal axis (contact element has a ‘body’ extending in the ‘longitudinal axis’/direction S, Fig. 3), the contact body has a channel extending along the longitudinal axis and delimited by a pair of channel walls disposed opposite one another in a direction transverse to the longitudinal axis (Fig. 3 shows a channel extending along the ‘longitudinal axis’/direction S and formed between two opposing channel walls in a transverse direction), the channel is adapted to receive a portion of the bipolar plate (contact element which can be plugged onto a bipolar plate [0001]), the contact body has a contact spring on a first channel wall of the pair of channel walls (spring contact in two spring-elastic contact tabs or tongues 38,39 [0024], [0065]), the contact spring protruding into the channel and having a cutting edge directed toward a second channel wall of the pair of channels walls and adapted to contact the bipolar plate (Fig. 3 shows free ends 40,41 being beveled).
Regarding claim 15, Voigt discloses all of the claim limitations as set forth above.  Voigt further discloses the plurality of contact chambers are arranged in a pair of rows offset in relation to one another (Fig. 2).
Regarding claim 16, Voigt discloses all of the claim limitations as set forth above.  Voigt further discloses the contact element has a plug-in portion protruding out of the contact chamber and connected to an electrical conductor (Fig. 1 shows contact element 5 protruding out of the plug body; contact element connected with an electrical conductor [0067]-[0068]).

	Regarding claim 17, Voigt discloses a contact arrangement ([0001]), comprising:
a bipolar plate of a fuel cell stack (bipolar plate [0001]); and
a contact element having a contact body extending along a longitudinal axis (contact element has a ‘body’ extending in the ‘longitudinal axis’/direction S, Fig. 3), the contact body has a channel extending along the longitudinal axis and delimited by a pair of channel walls disposed opposite one another in a direction transverse to the longitudinal axis (Fig. 3 shows a channel extending along the ‘longitudinal axis’/direction S and formed between two opposing channel walls in a transverse direction), the channel is adapted to receive a portion of the bipolar plate (contact element which can be plugged onto a bipolar plate [0001]), the contact body has a contact spring on a first channel wall of the pair of channel walls (spring contact in two spring-elastic contact tabs or tongues 38,39 [0024], [0065]), the contact spring protruding into the channel and having a cutting edge directed toward a second channel wall of the pair of channels walls and adapted to contact the bipolar plate (Fig. 3 shows free ends 40,41 being beveled).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voigt et al. (DE 10 2014 225 949 A1, refer to English translation), as applied to claims 1-11 and 13-17 above, in view of Franklin et al. (US 2002/0022382 A1).
Regarding claim 12, Voigt discloses all of the claim limitations as set forth above.  However, Voigt does not disclose the cutting edge is molded from a stainless steel.
	Franklin discloses compliant electrical contacts for fuel cell use (Title, Abstract), wherein spring-loaded contacts fabricated from stainless steel were used to demonstrate significant performance improvement over expected results ([0098]).
	Voigt and Franklin are analogous art because they are concerned with the same field of endeavor, namely electrical contacts for fuel cells.
	It would have been obvious to one having ordinary skill in the art to fabricate the contact element of Voigt from stainless steel because Franklin teaches significant performance improvements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937.  The examiner can normally be reached on M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        7/31/2021